     Case 2:19-cv-01491-RFB-BNW Document 8 Filed 01/22/21 Page 1 of 3



1
2
3
4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6                                                ***
7     FRANCISCO VIDAL,                                   Case No. 2:19-cv-01491-RFB-BNW
8                                           Plaintiff,                   ORDER
9            v.
10    A.W. M HUBBARAD-PICKETT,
11                                     Defendants.
12
13
14          This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a

15   former prisoner. On December 11, 2020, this Court issued an order denying the

16   application to proceed in forma pauperis for prisoners as moot because Plaintiff was no

17   longer incarcerated. (ECF No 7.) The Court ordered Plaintiff to file a fully complete

18   application to proceed in forma pauperis for non-prisoners or pay the full filing fee of

19   $400.00 within thirty (30) days from the date of that order. Id. The thirty-day period has

20   now expired, and Plaintiff has not filed an application to proceed in forma pauperis for

21   non-prisoners, paid the full filing fee, or otherwise responded to the Court’s order.

22          District courts have the inherent power to control their dockets and “[i]n the

23   exercise of that power, they may impose sanctions including, where appropriate . . .

24   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

25   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

26   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

27   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

28   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
     Case 2:19-cv-01491-RFB-BNW Document 8 Filed 01/22/21 Page 2 of 3



1    for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
2    F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
3    pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
4    F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
5    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
6    failure to comply with local rules).
7           In determining whether to dismiss an action for lack of prosecution, failure to obey
8    a court order, or failure to comply with local rules, the court must consider several factors:
9    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
11   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
12   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
13   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
14          In the instant case, the Court finds that the first two factors, the public’s interest in
15   expeditiously resolving this litigation and the Court’s interest in managing the docket,
16   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
17   in favor of dismissal, since a presumption of injury arises from the occurrence of
18   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
19   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
20   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
21   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
22   the court’s order will result in dismissal satisfies the “consideration of alternatives”
23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
24   F.2d at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
25   pauperis for non-prisoners or pay the full filing fee within thirty days expressly stated that
26   failure to timely comply with the order could results in dismissal of this action. (ECF No.
27   7 at 2.)   Thus, Plaintiff had adequate warning that dismissal would result from his
28   noncompliance with the Court’s order to file an application to proceed in forma pauperis



                                                  -2-
     Case 2:19-cv-01491-RFB-BNW Document 8 Filed 01/22/21 Page 3 of 3



1    for non-prisoners or pay the full filing fee within thirty (30) days.
2           It is therefore ordered that this action is dismissed based on Plaintiff’s failure to file
3    an application to proceed in forma pauperis for non-prisoners or pay the full filing fee in
4    compliance with this Court’s December 11, 2020 order. If Plaintiff wishes to pursue any
5    claims, he must file a complaint in a new action with the required fee or application to
6    proceed in forma pauperis for non-prisoners.
7           It is further ordered that the Clerk of Court shall enter judgment accordingly and
8    close this case. No other documents shall be filed in this closed case.
9
10          DATED THIS 22nd day of January, 2021.
11
12
13                                                       RICHARD F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
